United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                         Charles R. Fulbruge III
                           No. 06-20112                          Clerk
                         Summary Calendar




SARAH D. SONNIER,

                                    Petitioner-Appellant,

versus

WARDEN JOYCE FRANCIS,

                                    Respondent-Appellee.



                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         No. 4:06-CV-16
                      --------------------




Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Sarah Sonnier, a federal prisoner, was convicted of interstate

travel in aid of unlawful activity and sentenced to fifty-seven

months’ imprisonment.   She appeals the dismissal of her 28 U.S.C.

§ 2241 petition, which alleged that the Bureau of Prisons (“BOP”)

had violated her constitutional rights by designating service of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-20112
                                -2-

the last ten percent of her sentence to be at a community confine-

ment center (“CCC”) instead of on home confinement.    Sonnier chal-

lenged the applicability of the BOP’s new policy, see 28 C.F.R.

§ 570.21, to the execution of her sentence, but she specifically

declined to challenge the validity of that policy.

     Sonnier now seeks to argue on appeal that 28 C.F.R. §§ 570.20

and 570.21 are invalid and that her due process rights were vio-

lated because she was sentenced based on unspecified false infor-

mation and because the change in the BOP’s policy defeated the sen-

tencing court’s intent to limit the time she would be incarcerated.

She did not raise these arguments before the district court, and we

will not address them for the first time on appeal.    See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Sonnier argues that the district court erred in holding that

application of § 570.21 did not violate the Ex Post Facto or Equal

Protection Clause.   A law violates the Ex Post Facto Clause if it

applies to events occurring before its enactment and creates “a

sufficient risk of increasing the punishment attached to the de-

fendant’s crimes.”   Warren v. Miles, 230 F.3d 688, 692 (5th Cir.

2000); see California Dep’t of Corrs. v. Morales, 514 U.S. 499, 509

(1995); Weaver v. Graham, 450 U.S. 24, 29 (1981).    Because nothing

in the new policy increased the length of Sonnier’s sentence or the

punishment for her crime, she has not established an ex post facto

violation.   See Morales, 514 U.S. at 506 n.3.
                           No. 06-20112
                                -3-

     Sonnier asserts that her equal protection rights are being vi-

olated because another prisoner was sentenced to 60 months and

served 18 months in a CCC and six months on home confinement and

because prisoners in the Third Circuit are being treated differ-

ently in light of Woodall v. Fed. Bureau of Prisons, 432 F.3d 235

(3rd Cir. 2005) (finding § 570.21 invalid in light of 18 U.S.C.

§ 3621).   The Equal Protection Clause protects similarly situated

people from being treated differently without a rational basis.

See United States v. Abou-Kassem, 78 F.3d 161, 165 (5th Cir. 1996).

Sonnier has not shown that she is being treated differently from

any other similarly situated prisoner, so this argument is without

merit.

     Sonnier’s motions for a preliminary injunction, a temporary

restraining order, and to supplement the record are DENIED.    See

United States v. Flores, 887 F.2d 543, 546 (5th Cir. 1989). The

judgment is AFFIRMED.